


110 HR 3608 IH: To amend the Internal Revenue Code of 1986 to allow the

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3608
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  deduction for interest on acquisition indebtedness on principal residences to
		  all individuals, whether or not they itemize their other
		  deductions.
	
	
		1.Deduction for interest on
			 acquisition indebtedness on principal residences allowed to all individuals,
			 whether or not they itemize other deductions
			(a)In
			 generalSubsection (a) of section 62 of the Internal Revenue Code
			 of 1986 (defining adjusted gross income) is amended by inserting after
			 paragraph (21) the following new paragraph:
				
					(22)Interest on
				principal residence acquisition indebtednessThe deduction allowed by section 163 for
				acquisition indebtedness (as defined by section 163(h)(3)(B)) with respect to
				the taxpayer's principal residence (within the meaning of section
				121).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
